Case 19-05305-lrc     Doc 18   Filed 06/11/21 Entered 06/11/21 12:17:15      Desc Main
                               Document      Page 1 of 6




  IT IS ORDERED as set forth below:



  Date: June 11, 2021
                                                    _____________________________________
                                                               Lisa Ritchey Craig
                                                          U.S. Bankruptcy Court Judge

 _______________________________________________________________



                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:                                :       CASE NUMBER:
                                      :
EMILY ANNE DUBREUIEL,                 :       19-58417-LRC
                                      :
       Debtor.                        :       CHAPTER 7
_____________________________________ :
NEIL C. GORDON,                       :
Chapter 7 Trustee for the Estate of   :
Emily Anne Dubreuiel,                 :
                                      :
      Plaintiff,                      :       ADVERSARY PROCEEDING NO:
                                      :
v.                                    :       19-05305-LRC
                                      :
DONNIE DUBREUIEL, a.k.a.              :
DONALD DUBREUIEL and                  :
EMILY ANNE DUBREUIEL,                 :
                                      :
      Defendants.                     :

   ORDER GRANTING DEFENDANT’S MOTION FOR LEAVE TO AMEND

         Before the Court is a Motion for Leave to Amend [Defendant’s] Answer to Add

Affirmative Defenses (Doc. 16) (the “Motion”), filed by Donald Dubreuiel (“Defendant”).
Case 19-05305-lrc     Doc 18    Filed 06/11/21 Entered 06/11/21 12:17:15      Desc Main
                                Document      Page 2 of 6



Neil Gordon, Chapter 7 Trustee (“Plaintiff”) of the estate of Emily Anne Dubreuiel

(“Debtor”), opposes the Motion.

   I.      Background

        Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code. (Bankr.

Case No. 19-58417-LRC, Doc. 1). Plaintiff filed an adversary complaint (the “Complaint”)

seeking avoidance and recovery of the transfer of Debtor’s interest in 2536 Kachina

Trail, Dacula, Georgia 30019 (the “Property”) pursuant to 11 U.S.C. § 547. (Doc. 1).

Defendant’s answer (“Answer”) contained no affirmative defenses. Id. Plaintiff filed a

Motion for Partial Summary Judgment (the “Plaintiff’s MPSJ,” Doc. 7). In response,

Defendant filed a Cross Motion for Partial Summary Judgment (the “Defendant’s Cross

Motion,” Doc. 10) and Memorandum of Law in Support of Motion for Summary Judgment

(the “Brief in Support of Defendant’s Cross Motion,” Doc. 10-2). In the Brief in Support

of Defendant’s Cross Motion, Defendant raised affirmative defenses, citing § 547(c)(1)

and § 547(c)(2). Id. at 6.

        The Court denied Plaintiff’s MPSJ as well as Defendant’s Cross Motion (the

“Order,” Doc. 13). In the Order, the Court noted that it would not consider whether

Defendant was entitled to summary judgment based on affirmative defenses that were not

pled in the Answer. Id. at 20. Subsequently, Defendant filed the Motion seeking leave to

amend the Answer to add the affirmative defenses previously relied upon in the Brief in

Support of Defendant’s Cross Motion. For the reasons stated below, the Motion will be

granted in part.
Case 19-05305-lrc        Doc 18    Filed 06/11/21 Entered 06/11/21 12:17:15         Desc Main
                                   Document      Page 3 of 6



    II.      Leave to Amend Standard

          Federal Rule of Civil Procedure 8(c) 1 provides that a party responding to a pleading

“must affirmatively state any avoidance or affirmative defense.” Generally, a party’s

failure to plead an affirmative defense results in waiver of that defense. See Frederick v.

Kirby Tankships, Inc., 205 F.3d 1277, 1287 (11th Cir. 2000). However, a party may seek

to amend its pleading according to Federal Rule of Civil Procedure 15(a), which states that

“[a] party may amend its pleading once as a matter of course within: (A) 21 days after

serving it, or (B) if the pleading is one to which a responsive pleading is required, 21 days

after service of a responsive pleading or 21 days after service of a motion under Rule 12(b),

(e), or (f), whichever is earlier,” and, “[i]n all other cases, a party may amend its pleading

only with the opposing party’s written consent or the court’s leave.” “The court should

freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2).

          In applying Rule 8(c), the Court “must avoid hypertechnicality in pleading

requirements and focus, instead, on enforcing the actual purpose of the rule.” Hassan v.

United States Postal Service, 842 F.2d 260, 263 (11th Cir. 1988). The Supreme Court

explains that the rule’s goal is “to give the opposing party notice” and “a chance to argue.”

Blonder-Tongue Labs. v. Univ. of Illinois Found., 402 U.S. 313, 350 (1971). Specifically,

a plaintiff is not prejudiced when a defendant fails to include a defense in its answer but

notes such defense in its motion for summary judgment “long before any trial date.”

Proctor v. Fluor Enters. 494 F.3d 1337, 1352 (11th Cir. 2007). Because courts favor


1
 Fed. R. Civ. P. 8 and 15 are made applicable to this proceeding by Fed. R. Bank. P. 7008 and
7015 respectively.
Case 19-05305-lrc         Doc 18   Filed 06/11/21 Entered 06/11/21 12:17:15        Desc Main
                                   Document      Page 4 of 6



deciding issues on the merits, notice that does not strictly comply with the technicalities of

pleading rules may satisfy the purpose underlying Rule 8(c). See Grant v. Preferred

Research, Inc., 885 F.2d 795, 789 (11th Cir. 1989) (finding the district court correctly

addressed a statute of limitations issue on the merits rather than on technicalities where

defendant raised the issue one month before trial in a motion for summary judgment

because plaintiff was “fully aware” that defendant intended to rely on such defense).

Indeed, “where a matter is raised in the trial court in a manner that does not result in unfair

surprise… technical failure to comply precisely with Rule 8(c) is not fatal.” United States

v. Shanbaum, 10 F.3d 305, 312 (5th Cir. 1994) (citing and quoting Lucas v. United States,

807 F.2d 414, 417 (5th Cir. 1986)).

   III.      Discussion

          Plaintiff claims that this Court should deny leave because Defendant did not respond

to its requests for settlement negotiations or mediation after the Court entered its Order.

(Doc. 17, at 2). However, for purposes of Rule 8(c), Plaintiff cannot claim that he was

prejudiced by Defendant’s delayed response. While Plaintiff is correct that Defendant

waited four months to seek leave, it is also the case that Plaintiff was on notice that

Defendant planned to argue his stated defenses. Id. As noted above, Rule 8(c) means to

protect parties from unfair surprise. The Brief in Support of Defendant’s Cross Motion

gave Plaintiff just notice. (Doc. 10-2, at 6). Further, the Order also noted that the Court

would address Defendant’s request for leave to amend the Answer if or when the time
Case 19-05305-lrc       Doc 18   Filed 06/11/21 Entered 06/11/21 12:17:15        Desc Main
                                 Document      Page 5 of 6



arrived. (Doc. 13, at 20). Consequently, the Court finds that amendment would not be

prejudicial to Plaintiff.

       Citing Hall v. United Insurance Co. of America, 367 F.3d 1255, 1262-63 (11th Cir.

2004), Plaintiff argues that the Court should deny the Motion because Defendant’s defenses

are futile. The Court agrees with Plaintiff that the Motion fails to demonstrate how

Defendant’s “ordinary course of business” defense could prevail under the facts of this

case. However, while the court in Hall agreed that proposed amendments were futile where

they were subject to dismissal as a matter of law, here the Court is not prepared to conclude

that Defendant cannot prevail on his “new value” defense. Defendant appears to assert that

Debtor’s interest in the Property was transferred in exchange for Defendant’s agreement to

make increased support payments, noting that support payments from Defendant to Debtor

would have been lower had Debtor kept her interest in the Property. (Doc. 10, at 2). The

Court need not make a final determination at this time whether the evidence would support

such a claim or whether such defense would succeed. Without ruling on its merits, the

Court does not find this affirmative defense futile.

                                     CONCLUSION

       For the reasons stated above, the Court finds that Defendant may amend his Answer

to include the “new value” defense, and

       IT IS ORDERED that Defendant’s Motion for Leave to Amend is GRANTED in

part and DENIED in part.

                                 END OF DOCUMENT
Case 19-05305-lrc       Doc 18   Filed 06/11/21 Entered 06/11/21 12:17:15   Desc Main
                                 Document      Page 6 of 6



Distribution List

Neil C. Gordon, Chapter 7 Trustee
Arnall Golden Gregory LLP
171 17th Street, NW
Suite 2100
Atlanta, GA 30363-1031

William D. Matthews
Arnall Golden Gregory LLP
Suite 2100
171 17th Street, NW
Atlanta, GA 30363

Charles C. Black
Charles Black Law, LLC
Suite 100
231 Maxham Road
Austell, GA 30168

Donnie Dubreuiel
2536 Kachina Trail
Dacula, Ga 30019

Kevin J. Pratt
Kevin J. Pratt , PC
Suite D
3461 Lawrenceville-Suwanee Road
Suwanee, GA 30024

Emily Anne Dubreuiel
3544 Lynley Mill Lane
Dacula, GA 30019
